DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
The Amendments and Remarks filed 13 June 2022 in response to the Office Action of 14 January 2022 are acknowledged and have been entered. Claims 64-66 are cancelled.  Claims 1, 17, 18, and 23 are amended.  Claims 67-69 are new.  Claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, 63, and 67-69 are pending and being examined on the merit. 

Priority
	
Acknowledgment is made of applicant’s claim for priority based on applications 14/394,352 filed 10/14/2014, US 2013/037334 filed 04/19/2013, 61/770,803 flied 2/28/2031 and 61/636,194 filed 04/20/2012. 

Information Disclosure Statement
The information disclosure statement filed 06/13/2022 has been considered.

Withdrawn Claim Rejections
The rejection of claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, 63-64, and 66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement set forth in the Office Action mailed 14 January 2022 is withdrawn in response to applicant’s claim amendments. 
The rejection of claims 1-3, 6, 8, 23, 28, 30, and 63-66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio in view of Mengual as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.
The rejection of claims 5 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio and Mengual in view of Stevenson as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.
The rejection of claims 15 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Mengual, and Stevenson in view of Kalendar and NM000756.2 as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.
The rejection of claims 16 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Mengual, Stevenson, and Kalendar in view of NM001127598.1 as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.
The rejection of claims 17 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Stevenson, Mengual, and Kalendar in view of GenBank BC031559.1 as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.
The rejection of claims 18 and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio, Stevenson, Mengual, and Kalendar in view of GenBank BC007320.2 as set forth in the Office Action mailed 14 January 2022 is withdrawn in view of applicant’s amendments.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, 63, and 67-69 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein the set of bladder cancer markers consists of four markers…” and further recites “…wherein the set of bladder cancer markers comprises CRH, IGF2, KRT20, and ANAX10…”.  The claim initially recites that the set of bladder cancer markers is a closed set of 4 markers (consist of) then later opens the set up to include additional makers (comprises).  The lack of clarity renders the claim indefinite.
The other claims are rejected for being dependent on a rejected claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8, 10, 15-18, 23-28, 30, 63, and 67-69 are rejected under 35 U.S.C. 101 because the claims are directed to naturally occurring phenomenon which occurs in patients with bladder cancer.  This is a new rejection.
Claim 1 recites “ a method for detecting the presence of bladder cancer in a subject comprising: (a) obtaining a urine sample or bladder washing sample from the subject; (b) determining the expression levels of each marker of a set of bladder cancer markers in the sample by contacting RNA from the sample with a set of primers, wherein the set of bladder cancer markers consists of four markers, wherein the set of bladder cancer markers comprises corticotrophin releasing hormone (CRH), insulin-like growth factor 2 (IGF2), keratin 20 (KRT20), and annexin 10 (ANXA10); (c) conducting one or more polymerase chain reactions (PCR) and detecting a set of bladder cancer marker amplicons that is produced by the PCR; and (d) comparing the level of each marker to a normal or control level of the marker, wherein detection of an elevated level of at least one marker indicates the presence of bladder cancer in the subject.  As a result, under Step 1, the instant claims are drawn to a process under 101.
Regarding Step 2A, prong 1, the claims recite the judicial exception of both law of nature and abstract idea. The law of nature is the naturally occurring correlation between the bladder cancer marker expression levels in patients with bladder cancer and the of the relevant bladder cancer marker expression levels in patients with without bladder cancer.  The abstract idea is the abstract idea of a mental process because the "comparing said expression level" refers to activity that can be performed in the human mind.
Regarding Step 2A, prong 2, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the additional elements obtaining a urine sample and assaying by PCR are do not use the judicial exceptions to a particular technological application such as treatment of a disease or medical condition.
Regarding step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of collecting a sample and assaying by PCR are routine and conventional methods of determining expression levels, respectively, and is specified at a high level of generality because it merely refers to general methodology (see MPEP 2106).
The additional limitations of claim 6, 63 and 68 relate to nothing more than routine experimentation, an abstract ideas and law of nature.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 8, 23, 28, 30, 63 and 67-69 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749). This is a new rejection.
Regarding claims 1 and 6 Asensio teaches an in vitro noninvasive bladder cancer diagnosis and/or prognosis method based on the detection and quantification in bladder fluids of the gene expression of certain genes and/or combinations thereof acting as genetic markers of said disease [abstract].  Asensio teaches that the bladder fluid sample obtained from the subject can be a urine or bladder washing sample [0023].  Asensio teaches that the detection and quantification of the gene expression of the genes can be carried out by quantitative real-time PCR (qRT-PCR) or conventional PCR which quantifies the specific RNA of the genes as cDNA is synthesized from RNA, i.e. detecting an amplicon produced by the PCR [0031, 0033 0111].  Asensio’s teachings of qRT-PCR is a teaching of a first and second primer, i.e., primer set for detecting each gene, plus the subsequent detection of an amplicon produced by the PCR, a requirement for qRT-PCR [0031, 0134].  Asensio also teaches a method of diagnosis of bladder cancer by detecting and quantifying a group of genes that include ANAX10, CRH, IGF2, and KRT20; therefore further identifying each as diagnostic bladder cancer markers [claim 1; Table 1].  Asensio teaches the detection and quantification of the expression pattern of “4 differentially expressed genes (KRT20, GSN, IGF2 and CCL2) in tumor bladder washing samples (i.e., urine)….in relation to the controls” [0016; Fig. 3]. Asensio also teaches a diagnosis method based on the detection and quantification of C14ort78, KLF9, POSTN, PPP1 R14D each alone [0062-0065] or in combination [0061, 0080], which is another teaching that diagnosis can be based on only 4 genes. Asensio teaches that the presence of genetic markers (either at the DNA, RNA or protein level) can indicate the presence of carcinomas in the analyzed sample [0009].  
Regarding claim 2 and 3 Asensio teaches that the GUSB gene was used as an endogenous control [0111].
Regarding claim 8, Asensio teaches wherein the relative expression measurement of each gene or delta Ct (Ct of the target gene - Ct of the endogenous control, GUSB in this case) is calculated [0139].
Regarding claim 23, Asensio teaches the formation of the bladder amplicons [0031, 0033 0111].  Asensio additionally teaches a bladder cancer diagnosis and/or prognosis kit comprising a set of comprises probes suitable for the detection and quantification of at least one gene selected from ANXA10, CTSE, CRH, IGF2, KRT20, MAGEA3, SLC1A6 and TERT [0093]. 
Regarding claim 28, Asensio teaches the use of fluorescent (dye) probes for the quantification of gene expression [0134].  One of ordinary skill recognizes that each probe must have its own unique dye to be distinguishable from other probes in order to detect each gene separately from a heterogeneous population of RNAs.
Regarding claim 30, Asensio teaches the formation of the bladder amplicons [0031, 0033, 0111]. Asensio teaches the use of fluorescent (dye) probe for the quantification of gene expression [0134], which a skilled artisan would understand that the endogenous control, too, must form an amplicon that is detectable by a probe which has its own fluorescent dye distinguishable from all the others in order to compare the level of each bladder cancer marker to the control marker.
Regarding claim 63, Asensio teaches detection of an elevated expression level of at least two bladder cancer markers [Fig. 3] which can indicate the presence of carcinomas in the analyzed sample [0009].
Regarding claim 68, the method of Asensio uses bladder washing samples from patients diagnosed with cancers [101, 137].  
Asensio do not teach a method with a closed set of bladder cancer marker comprising a corticotrophin releasing hormone (CRH), insulin-like growth factor 2 (IGF2), keratin 20 (KRT20), and annexin 10 (ANXA10).  
Mengual teaches the identification of genes that are differentially expressed in bladder urothelial cell carcinoma (UCC) in urine samples [abstract].  Mengual teaches wherein CRH, IGF2, KRT20 and ANXA10 were each individually differentially expressed with statistical significance in bladder UCC in urine samples [pg. 2628, col.2, paragraph 3; Fig.2].
Holyoake teaches using a combination of the RNAs CDC2, MDK, IGFBP5, and HOXA13 to detect transitional cell carcinomas of the bladder [abstract]. Holyoake teaches that simple gene expression signatures can be used as urine markers for the accurate detection and characterization of bladder cancer [abstract].  
Regarding claim 67, Holyoake teaches using a fluorophore/quencher pair for all markers in order for urine quantitative reverse transcription-PCR [pg. 743, col.2, para 1].
Regarding claim 69, Mengual teaches the use of multiplex cDNA preamplification technique [pg. 2631, col. 1, para 3].  Holyoake teaches multiplex probe quantitative reverse transcription-PCRs [pg. 743, col. 2, para 1] and teaches that combination of the markers into a multiplex test provides for greater sensitivity than can be achieved with single markers and also provides a means to differentiate between low-grade Ta tumors and tumors that are either high grade or have an invasive phenotype [pg. 743, col. 1, para 1].
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the method of Asensio to use only four bladder cancer markers which includes CRH, IGF2, KRT20 and ANAXA10 in a method for detecting the presence of bladder cancer. A skilled artisan would have been motivated to make the modification since each marker has been identified as bladder cancer markers, and are individually differentially expressed with statistical significance in bladder UCC in urine samples as discussed above.  One of ordinary skill in the art would have a reasonable expectation of success because Asensio and Holyoake teaches using from one up to four markers in a diagnostic for bladder cancer, and Holyoake teaches that simple gene expression signatures can be used as urine markers for the accurate detection and characterization of bladder cancer. 
It would have been also obvious to one ordinary skilled in the art at the time the invention was made to modify the method of Asensio wherein the method further comprises contacting the formed bladder cancer marker amplicons, CRH, IGF2, KRT20 and ANXA10, with its corresponding probe that contains a fluorophore/quencher pair.  One of ordinary skill would have been motivated to make this modification for the quantification of gene expression by RT-PCR.  It would have been obvious for one of ordinary skill in the art to select any combination of markers from amongst those taught in the cited references as each of the references teach use of the markers for detection of bladder cancer. This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of diagnosing bladder cancer giving Mengual’s teachings as discussed above.  
It would have been further obvious to one of ordinary skilled in the art at the time the invention was made to modify the method of Asensio, Mengual, and Holyoake by using multiplex probe quantitative reverse transcription-PCRs as taught by Mengual and Holyoake for the advantage of having a greater sensitivity assay.

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749) as applied to claims 1-3, 6, 8, 23, 28, 30, 63 and 67-69 and further in view of Stevenson (Stevenson et al. 2008 Journal of Virological Methods 150:73-76).
The teachings of Asensio, Mengual and Holyoake are discussed above as applied to claims 1-3, 6, 8, 23, 28, 30, 63 and 67-69 and similarly apply to claims 5 and 10.
They do not teach a RNA exogenous control or wherein the detecting comprises a RT-PCR reaction that takes less than 2 hours from an initial denaturation step through a final extension step.  
Regarding claim 5, Stevenson teaches the design of an exogenous internal control for RT-PCR, Armored RNA (aRNA) [abstract]. Stevenson teaches the use of both endogenous and exogenous RNA controls for RT-PCR; and that while simple to achieve using an exogenous internal control, strictly regulating copy number is more difficult with an endogenous RNA since the expression of mRNAs can vary significantly between samples, even for housekeeping genes used commonly [pg. 73, col.1, paragraph 1].  
Regarding claim 10, Stevenson teaches the following RT protocol: 30min at 50°C, 15min at 95°C, followed by 50 cycles of PCR (15s at 94°C, 60s at 58°C) [pg. 74, col.1, paragraph 3]; i.e., less than 2 hours from an initial denaturation step though a final extension step.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the Armored-RNA exogenous control of Stevenson in place of the endogenous GUSB control. One of ordinary skill in the art would have been motivated to make the modification, in order to receive the expected benefit, that the use of an exogenous control strictly regulates copy numbers, which is more difficult with an endogenous control. One of ordinary skill in the prior art would have a reasonable expectation of success since Asensio and Stevenson each teach the use of internal controls.  This modification would have amounted as a simple substitution of one control for another with a predictable result.  One of ordinary skill in the art would have been motivated to have made the modification in order to strictly regulate the copy number.  Although the combined teachings of Asensio, Mengual, and Holyoake do not disclose a protocol for carrying out the RT-PCR reaction taught by Asensio, it would have been obvious for one of ordinary skill in the art to look to the state of the prior art for such a protocol, such as that disclosed in the teachings of Stevenson. The combination of prior art elements according to known methods to yield predictable results supports can support a conclusion of obviousness. See MPEP 2143(I). One of ordinary skill in the art would have a reasonable expectation of success since both Asensio  and Stevenson each teach the use of RT-PCR for detection.

Claims 15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749) as applied to claims 1-3, 6, 8, 23, 28, 30, 63 and 67-69 and further in view of Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and NM000756.2 (NCBI Reference Sequence: NM_000756.2, 2011, Homo sapiens corticotropin releasing hormone (CRH), mRNA).
The teachings of Asensio, Mengual, and Holyoake are discussed above as applied to claims 1-3, 6, 8, 23, 28, 30, 63 and 67-69 and similarly apply to claims 15 and 24.
They do not teach wherein the set of bladder cancer markers comprises CRH and wherein the first and second primer for detecting CRH comprise a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 19 or SEQ ID NO: 35, a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 20 or SEQ ID NO: 36 wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting CRH comprises at least 12 contiguous nucleotides of SEQ ID NO: 21 or SEQ ID NO: 37, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
Kalendar teaches that usually PCR primers are 18-35 bases in length (PCR primer or probe length can vary from 15 to 500 bases) and should be designed such that they have complete sequence similarity to the desired target fragment to be amplified [pg. 2, col. 2, paragraph 3].  Kalendar teaches a bioinformatics software, the FastPCR for the optimal design of primers and probes [entire document].
NM000756.2 teaches the sequences of SEQ ID NO: 19 and 20, SEQ ID NO: 35 and 36, and the probe sequences SEQ ID NO: 21 and 37.  All alignments are shown below.
SEQ ID NO 19:

    PNG
    media_image1.png
    264
    845
    media_image1.png
    Greyscale

SEQ ID NO: 20

    PNG
    media_image2.png
    250
    813
    media_image2.png
    Greyscale

SEQ ID NO: 21

    PNG
    media_image3.png
    228
    755
    media_image3.png
    Greyscale

SEQ ID NO: 35

    PNG
    media_image4.png
    259
    845
    media_image4.png
    Greyscale

SEQ ID NO: 36:

    PNG
    media_image5.png
    262
    826
    media_image5.png
    Greyscale

SEQ ID NO: 37

    PNG
    media_image6.png
    248
    818
    media_image6.png
    Greyscale

It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method as taught and suggested by Asensio, Mengual, and Holyoake wherein the set of bladder cancer markers comprise corticotrophin releasing hormone (CRH). Although the combined teachings of the cited references do not teach the use of primers or the specific primers used, for the RT-PCR reaction, it does teach the specific set of primers recited in the claim. In this regard, Kalendar teaches the use of primers for amplification and the sequence length for the primers. Furthermore, since the sequence of CRH is known in the prior art, such as from NM000756.2,it would have been routine to identify primers to be used in an RTR-PCR reaction  based on the teachings of Kalendar.

Claims 16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749) as applied to claim 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69, and further in view and Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and NM001127598.1 (NCBI Reference Sequence: NM_001127598.1. 2011. Homo sapiens insulin-like growth factor 2 (somatomedin A) (IGF2), transcript variant 3, mRNA).
The teachings of Asensio, Mengual, and Holyoake, are discussed above as applied to claims 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69 and similarly apply to claims 16 and 25.
They do not teach a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 16 or SEQ ID NO: 32, and a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 17 or SEQ ID NO: 33, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting IGF2 comprises at least 12 contiguous nucleotides of SEQ ID NO: 34 or at least 12 SEQ ID NO: 18, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
NM001127598.1 teaches the primer pair sequences of SEQ ID NO: 16 and 17, SEQ ID NO: 32 and 33, and the probe sequences SEQ ID NO: 34 and 18.  All alignments are shown below.

SEQ ID NO: 16

    PNG
    media_image7.png
    253
    857
    media_image7.png
    Greyscale

SEQ ID NO: 17

    PNG
    media_image8.png
    257
    854
    media_image8.png
    Greyscale

SEQ ID NO: 18

    PNG
    media_image9.png
    257
    864
    media_image9.png
    Greyscale

SEQ ID NO: 32

    PNG
    media_image10.png
    266
    859
    media_image10.png
    Greyscale

SEQ ID NO: 33

    PNG
    media_image11.png
    269
    863
    media_image11.png
    Greyscale

SEQ ID NO: 34

    PNG
    media_image12.png
    265
    896
    media_image12.png
    Greyscale


It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, and Holyoake with first and second primer comprising the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 16 and the complement SEQ ID NO: 17 or the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 32 and the complement SEQ ID NO: 33 to detect IGF2 as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the IGF2 gene.  Although the combined teachings of the cited references do not teach the use of primers or the specific primers used, for the RT-PCR reaction, it does teach the specific set of primers recited in the claim. In this regard, Kalendar teaches the use of primers for amplification and the sequence length for the primers. Furthermore, since the sequence of IGF2 is known in the prior art, such as from NM001127598.1, it would have been routine to identify primers to be used in an RTR-PCR reaction based on the teachings of Kalendar.

Claims 17 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749) as applied to claims 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69 and further in view of Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and GenBank BC031559.1 (GenBank: BC031559.1. 2006. Homo sapiens keratin 20, mRNA (cDNA clone MGC:35423 IMAGE:5189289), complete cds).
The teachings of Asensio, Mengual, and Holyoake are discussed above as applied to claims 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69 and similarly apply to claims 17 and 26.
They do not teach a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 13 or SEQ ID NO: 29,  a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 14 or SEQ ID NO: 30, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting KRT20 comprises at least 12 contiguous nucleotides of SEQ ID NO: 15 or SEQ ID NO: 31, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
GenBank BC031559.1 teaches the primer pair sequences of SEQ ID NO: 13 and 14, SEQ ID NO: 29 and 30, and the probe sequences SEQ ID NO: 15 and 31. All alignments are shown below.

SEQ ID NO: 13

    PNG
    media_image13.png
    256
    927
    media_image13.png
    Greyscale

SEQ ID NO: 14

    PNG
    media_image14.png
    298
    944
    media_image14.png
    Greyscale

SEQ ID NO: 15

    PNG
    media_image15.png
    252
    961
    media_image15.png
    Greyscale



SEQ ID NO: 29

    PNG
    media_image16.png
    253
    978
    media_image16.png
    Greyscale

SEQ ID NO: 30

    PNG
    media_image17.png
    254
    922
    media_image17.png
    Greyscale

SEQ ID NO: 31 

    PNG
    media_image18.png
    261
    924
    media_image18.png
    Greyscale

It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, and Holyoake, with first and second primer comprising the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 13 and the complement SEQ ID NO: 14 or the combination of at least 12 contiguous nucleotides of SEQ ID NOs: 29 and the complement of SEQ ID N: 30 to detect KRT20 as the SEQ ID NOs are known sequences with at least 12 contiguous nucleotides in the KRT20 gene.  Although the combined teachings of the cited references do not teach the use of primers or the specific primers used, for the RT-PCR reaction, it does teach the specific set of primers recited in the claim. In this regard, Kalendar teaches the use of primers for amplification and the sequence length for the primers. Furthermore, since the sequence of KRT20 is known in the prior art, such as from GenBank BC031559.1, it would have been routine to identify primers to be used in an RTR-PCR reaction based on the teachings of Kalendar.

Claims 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asensio (EP2138848A1) in view of Mengual (Mengual et al. 2010 Clin. Cancer Res; 16(9), 2624-2633) and Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749) as applied to claims 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69 and further in view of and Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14) and GenBank BC007320.2 (GenBank: BC007320.2. 2006. Homo sapiens annexin A10, mRNA (cDNA clone MGC:1303 IMAGE:2988009), complete cds). 
The teachings of Asensio, Mengual, and Holyoake are discussed above as applied to claims 1-3, 6, 8, 15, 23-24, 28, 30, 63 and 67-69 and similarly apply to claims 18 and 27.
They do not teach wherein the set of bladder cancer markers comprises ANXA10, and a first primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 26 or SEQ ID NO: 38 or SEQ ID NO: 48, a second primer comprising at least 12 contiguous nucleotides of SEQ ID NO: 27 or SEQ ID NO: 39, wherein each primer is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long; and wherein the probe for detecting ANXA10 comprises at least 12 contiguous nucleotides of SEQ ID NO: 28 or SEQ ID NO: 40, wherein the probe is less than 50, less than 45, less than 40, less than 35, or less than 30 nucleotides long.
GenBank BC007320.2 teaches the primer pair sequences of SEQ ID NO: 26 and 27, SEQ ID NO: 38 and 39 and SEQ ID NO: 49 and 39, and the probe sequences SEQ ID NO: 28 and 40. All alignments are shown below.

SEQ ID NO 26

    PNG
    media_image19.png
    253
    947
    media_image19.png
    Greyscale


SEQ ID NO: 27

    PNG
    media_image20.png
    249
    975
    media_image20.png
    Greyscale

SEQ ID NO: 28

    PNG
    media_image21.png
    253
    944
    media_image21.png
    Greyscale

SEQ ID NO: 38

    PNG
    media_image22.png
    243
    977
    media_image22.png
    Greyscale

SEQ ID NO: 48

    PNG
    media_image23.png
    259
    978
    media_image23.png
    Greyscale


SEQ ID NO: 39

    PNG
    media_image24.png
    260
    939
    media_image24.png
    Greyscale

SEQ ID NO: 40

    PNG
    media_image25.png
    254
    931
    media_image25.png
    Greyscale


It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method taught and suggested by Asensio, Mengual, Holyoake, and Kalendar wherein the set of bladder cancer markers comprise ANAX10.  Although the combined teachings of the cited references do not teach the use of primers or the specific primers used, for the RT-PCR reaction, it does teach the specific set of primers recited in the claim. In this regard, Kalendar teaches the use of primers for amplification and the sequence length for the primers. Furthermore, since the sequence of ANAX10 is known in the prior art, such as from GenBank BC007320.2, it would have been routine to identify primers to be used in an RTR-PCR reaction based on the teachings of Kalendar. 
Response to Arguments
Applicant argues Asensio, alone or in combination with the other references, would not have suggested a set of bladder cancer markers consisting of only four markers and one skilled artisan would have had no reasonable expectation of success in doing so. Applicants argue that because Asensio and Mengual teaches a specific combination of 12+2 markers selected as the final set, and because Mengual highlights that Holyoake' s combination had decreasing accuracy in low grade and NMIBC samples, a smaller panel of markers would not been encouraged. Applicant’s arguments have been considered and found not persuasive as Asensio teaches that a diagnosis method based on the detection and quantification of C14ort78, KLF9, POSTN, PPP1 R14D each alone [0062-0065] or in combination [0061, 0080].  Therefore Asensio teaches using only one gene and up to 4 genes, not just 8-, 12-, or 14-marker panel, in a method for detecting bladder cancer and a skilled artisan would have been motivated to use a set of four bladder cancer markers in a method for detecting the presence of bladder cancer using the markers claimed as they have been identified as bladder cancer markers. Asensio teaches a number of different markers that would be suitable for detection of bladder cancer and it would have been obvious for one of ordinary skill in the art to select any recognized marker individually and/or in combination.  Furthermore a teaching of using an 8-, 12-, or 14-marker panel does not negate the fact that Asensio teaches using marker panel consisting of only 4 markers.  Additionally, Holyoake teaches using a closed set of four bladder cancer markers and teach that simple gene expression signatures can be used as urine markers for the accurate detection and characterization of bladder cancer as discussed in the new rejection set forth above. Therefore a skilled artisan would be motivated to use a closed set of 4 bladder cancer markers with a reasonable expectation of success.  As for a skilled artisan having no reasonable expectation of success in using only 4 markers, applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
Applicants argue that the references fail to teach or suggest the specific set consisting of CRH, IGF2, KRT20, and ANXA10 as recited in the claims.  Applicant’s arguments have been considered and found unpersuasive for reasons as discussed above.  In addition, since Asensio teaches the use of CRH, IGF2, KRT20, and ANXA10 in the bladder cancer marker panel, a skilled artisan would be motivated to choose any 4 bladder cancer markers in a closed panel in a bladder cancer diagnosis and/or prognosis method giving the teachings of Holyoake.  There would be a finite number of combinations that would need to be tested to arrive at the closed set as claimed, and given’s that each claimed marker is differentially expressed in bladder cancer a skilled artisan would have a reasonable expectation of success in practicing the claimed invention.
Applicant's arguments regarding Mengual's teaching (see pages 13-16) have already previously been considered and were found to be unpersuasive for the reasons discussed in the Office Action mailed August 3, 2021 on pages 28 and 29.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." MPEP 2123. Mengual teaches using data from individual markers to arrive at a final set of selected genes that provides the best classification between UCC and control samples; and CRH, IGF2, KRT20, and ANXA10 are 4 of the individual genes selected in his final set [pg. 2628, col.2, paragraph 3; Fig.2] because these genes were individually found to be differentially expressed in bladder cancer. Those teachings, along with Asensio's disclosure that not only can you use a set of 4 genes as a diagnostic, would motivate one of ordinary skill in the art to use a closed set of 4 bladder cancer markers as cairned.
Applicants argue that Stevenson, Kalendar, NM000756.2 (CRH), NM00l 127598.1 (IGF2), BC031559.1 (KRT20), and GenBank BC007320.2 (ANXA10) fail to remedy the deficiencies of Asensio and Mengual.  Applicant’s arguments have been considered and are found unpersuasive as it is the combination of the references above that teaches the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 8, 10, 15-18, 23-28, 30, 63 and 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,329,622 B2 in view of Asensio (EP2138848A1), Mengual (Mengual et al. 2010 Clin Cancer Res; 16(9), 2624-2633), Holyoake (Holyoake et al. 2008 Clin Cancer Res 2008;14(3), 742-749), Stevenson (Stevenson et al. 2008 Journal of Virological Methods 150:73-76), Kalendar (Kalendar et al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14),  NM000756.2 (NCBI Reference Sequence: NM_000756.2, 2011, Homo sapiens corticotropin releasing hormone (CRH), mRNA), NM001127598.1 (NCBI Reference Sequence: NM_001127598.1. 2011. Homo sapiens insulin-like growth factor 2 (somatomedin A) (IGF2), transcript variant 3, mRNA), GenBank BC031559.1 (GenBank: BC031559.1. 2006. Homo sapiens keratin 20, mRNA (cDNA clone MGC:35423 IMAGE:5189289), complete cds), GenBank BC007320.2 (GenBank: BC007320.2. 2006. Homo sapiens annexin A10, mRNA (cDNA clone MGC:1303 IMAGE:2988009), complete cds). 
Claim 1 of U.S. Patent No. 10,329,622 B2 claims a method for detecting bladder cancer markers, uroplakin 1B  (UPK1B) and at least one marker selected from androgen receptor (AR), corticotrophin releasing hormone (CRH), insulin- like growth factor 2 (IGF2), keratin 20 (KRT20 ) and annexin 10 (ANXA10), in a urine sample from a human subject comprising obtaining the urine sample from the detecting UPK1B and at least one additional marker selected from AR , CRH , IGF2 , KRT20 , and ANXA10 and performing a polymerase chain reaction (PCR) comprising contacting the nucleic acid from the sample with a set of two to six bladder cancer marker primer pairs.  U.S. Patent No. 10,329,622 B2 do not teach a closed set of four consisting of CRH, IGF2, ANAX10 and KRT20.  The teachings of Asensio, Mengual, Holyoake, Stevenson, Kalendar, NM000756.2, NM001127598.1, GenBank BC031559.1, and GenBank BC007320.2 are discussed above.  It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method of U.S. Patent No. 10,329,622 B2 to use a closed set of four bladder cancer markers which includes CRH, IGF2, KRT20 and ANAXA10 in a method for detecting the presence of bladder cancer.  A skilled artisan would have been motivated to make the modification since each marker have been identified as bladder cancer markers, are individually differentially expressed with statistical significance in bladder UCC in urine samples as discussed above.  Additionally, Asensio and Holyoake teaches using a closed set of one up to four markers in a diagnostic for bladder cancer, and Holyoake teaches that simple gene expression signatures can be used as urine markers for the accurate detection and characterization of bladder cancer. 
For additional teachings of the instant limitations, see the additional teachings of the patented claims. To the extent that there are limitations of the instant claims that are not provided for by the patented claims, the teachings of the cited art are discussed at length above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the subject matter of the patented claims to arrive at the instant claims for substantially the same reasoning as discussed above.

Claims 1-3, 5, 6, 8, 10, 15-18, 23-28, 30, 63 and 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,202,653 B2 in view of Asensio (EP2138848A1), Stevenson (Stevenson et. al. 2008 Journal of Virological Methods 150:73-76), and Kalendar (Kalendar et. al. 2009. Genes, Genomes and Genomics 3 (Special Issue 1), 1-14).
Claim 1 of U.S. Patent No. 10,202,653 claims a composition comprising a set of primers that consist of a first and second primer for detecting CRH, IGF2, KRT20, and ANAX10; and a set of probes that consist of a first probe for detecting CRH, a second probe for detecting an IGF2 amplicon, a third probe for detecting a KRT20 amplicon, and a fourth probe for detecting an ANXA10 amplicon, wherein at least one primer or at least one probe is detectably labeled. U.S. Patent No. 10,202,653 do not teach using these primers and probes only for detecting the presence of bladder cancer in a subject consisting of CRH, IGF2, ANAX10 and KRT20.  The teachings of Asensio, Stevenson, and Kalendar are discussed above.  It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the method of U.S. Patent No. 10,202,653 to use only  four bladder cancer markers which includes CRH, IGF2, KRT20 and ANAXA10 in a method for detecting the presence of bladder cancer. A skilled artisan would have been motivated to make the modification since each marker have been identified as bladder cancer markers, are individually differentially expressed with statistical significance in bladder UCC in urine samples as discussed above.  Additionally, Asensio and Holyoake teaches using a closed set of one up to four markers in a diagnostic for bladder cancer, and Holyoake teaches that simple gene expression signatures can be used as urine markers for the accurate detection and characterization of bladder cancer. 
For additional teachings of the instant limitations, see the additional teachings of the patented claims. To the extent that there are limitations of the instant claims that are not provided for by the patented claims, the teachings of the cited art are discussed at length above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the subject matter of the patented claims to arrive at the instant claims for substantially the same reasoning as discussed above.


Response to Arguments
Applicant requests that the present rejections be held in abeyance until the claims are otherwise allowable. Therefore, the rejections of record are maintained.

Conclusion
No claims are allowed.
New grounds of rejections are presented herein that were not necessitated by applicants’ amendments of the claims. Therefore, this action is not final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600